  Case 3:20-cv-00016-DHB-BKE Document 12 Filed 07/23/20 Page 1 of 1

                                                                                 r               p/- 1
                                                                                     uiSTi’lCT           !\ i
                                                                                     AUGUSTA DiV

                      IN THE UNITED STATES DISTRICT COURT
                                                                             2QJ1JL23 AI;H: 16
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                            CL
                                   DUBLIN DIVISION                                          fM.

DANIEL ALEXANDER CADLE,                     )
                                            )
             Plaintiff,                     )
                                           )
      V.                                   )           CV 320-016
                                           )
WARDEN VANCE LAUGHLIN; SCO                 )
MATTHEW BRILEY; and A/W                    )
HAMILTON.                                   )
                                            )
             Defendants.                   )


                                        ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief may be

granted, and CLOSES this civil actior

      SO ORDERED this              ay of July, 2020, at Augusta, Georgia.




                                         UNITED STATES DISTRICT JUDG,
